DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 11/19/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parham (US Pub No. 2013/0240796)
Regarding Claims 1-3, Parham et al. teaches a indenocarbazole compound having hole transporting properties [0055-0059], being used as a constituent material of an organic electroluminescence device [0055-0059].
In page 20, Parham et al. teaches compound 70, in regards to the claims, teaches R1 is phenyl, R2-R4 is hydrogen, X is a unsubstituted dibenzofuran group (no substituent is attached to the dibenzofuran structure), R5 and R12 are hydrogen, R10-R11 are alkyl, and R6-R9 are hydrogen.

    PNG
    media_image1.png
    241
    385
    media_image1.png
    Greyscale



Although Parham et al. does not explicitly teach the claimed compound, Parham et al. teaches finite number of compounds for the OLED device; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired compound as it is merely the selection of a finite amount of recognized compounds for the OLED device and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	Regarding Claim 6, within the combination above, modified Parham et al. teaches an organic electroluminescence device having a pair of electrodes and at least one organic layer sandwiched therebetween, wherein the indenocarbazole compound according to claim 1 is used as a constituent material of at least one organic layer [0055-0059, the material of Parham et al. can be in the emitting layer between an anode and cathode].
	Regarding Claim 7, within the combination above, modified Parham et al. teaches wherein
the organic layer is a light-emitting layer [0055-0059].
	Regarding Claim 8, within the combination above, modified Parham et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner that the claimed properties of “wherein the organic electroluminescence device is adapted to emit delayed fluorescence.” are inherently met.
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

	Regarding Claim 9, within the combination above, modified Parham et al. teaches having a light emitting layer between a pair of electrode [0055, 0055-0059], wherein the indenocarbazole compound according to claim 1 is adapted to be used as a constituent material of the light-emitting layer [0055-0059].
	Regarding Claim 10, within the combination above, modified Parham et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner that the claimed properties of “wherein the organic electroluminescence device is adapted to emit delayed fluorescence.” are inherently met.
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 11, within the combination above, modified Parham et al. teaches an organic electroluminescence device having a light-emitting layer and other layer between a pair of electrodes [0055], wherein the other layer is a hole transporting layer [0055-0057], wherein the indenocarbazole 
	Regarding Claim 12, within the combination above, modified Parham et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner that the claimed properties of “wherein the organic electroluminescence device is adapted to emit delayed fluorescence.” are inherently met.
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, and 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726